



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Kaszas, 2012 ONCA
    738

DATE: 20121031

DOCKET: C54838

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Kaszas

Appellant

S. Shikhman and S. Menzies, for the appellant

Mabel Lai, for the respondent

Heard: October 26, 2012

On appeal from the conviction entered on July 8, 2011 by
    Justice D. Kent Kirkland of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view it is clear, as the Crown acknowledges that the trial judge
    accepted the appellants evidence about what happened during the ten second
    episode. The trial judge treated the episode as continuous and as he should,
    assessed the manner of driving displayed. The reasons, while not perfect are
    nonetheless sufficient for this court to review the trial judges reasoning
    process, namely that having set out with the deliberate showing off by
    squealing his tires, the appellant left himself too little time to correct his
    accidental hitting the accelerator not the brake.

[2]

This finding was open to him on this record. The trial judge neither
    failed to consider evidence called by the appellant nor offered reasons
    insufficient for appellate review.

[3]

The appeal must be dismissed.


